Title: From George Washington to Francis Deakins, 25 January 1799
From: Washington, George
To: Deakins, Francis



Dear Sir,
Mount Vernon 25th Jany 1799

Your letter of the 16th instant enclosing one from Mr Hesekiah Veatch of the 1st of December last, with a statement of the A/c against Mr Charles McDavitt is received.
Your directions to, & Mr Veatch’s proceedings in consequence thereof, respecting the mode of obtaining the Rent due from McDavitt, were very proper, and are very satisfactory to me. The Bond of the latter may either remain in Mr Veatch’s hands, or yours, as you shall judge best—to be acted upon when it becomes due.
I have received also, enclosed in ⟨your⟩ letter, a Hogshead of Tobacco, on account of Rent due to me from Mrs Priscilla Beall, as pr receipt enclosed; and feel very much obliged by your kind attention to my interest in these matters. With very great esteem & regard—I am—Dear Sir Your Most Obedt Hble Servant

Go: Washington

